Citation Nr: 1542930	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss disability prior to April 4, 2013, and a rating higher than 20 percent for the disability thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to June 1970 and from May 1979 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

On his February 2009 substantive appeal, the Veteran indicated that he wished to appear for a hearing at the RO before a Veterans Law Judge (VLJ).  He was scheduled for a Travel Board hearing in November 2010, but informed the RO earlier that month that he would be unable to appear for the hearing.  In October 2012, the Board remanded the claim so that the RO could determine whether the Veteran wished to be scheduled for another hearing before the Board and to complete additional development.  The RO mailed a letter to the Veteran in January 2013 and inquired whether he wished to be rescheduled for a hearing before a VLJ.  However, the Veteran has not responded to the January 2013 letter or otherwise indicated that he wished to be scheduled for a Board hearing.  Thus, his request for a hearing is deemed withdrawn.  

The record before the Board consists of the Veteran's paper claims files and electronic records included within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran seeks a higher rating for his service-connected bilateral hearing loss.  He most recently underwent a VA examination to assess the severity of his disability in April 2013.  In a September 2015 written brief, the Veteran's representative asserted that the Veteran's hearing loss has likely worsened in the 21/2  years since the last VA examination and requested that he be afforded a new examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).   Given the assertion that the Veteran's hearing loss has worsened, the Board finds a new examination is warranted to assess the present severity of his service-connected bilateral hearing loss.

While on remand, the RO or the Appeals Management Center (AMC) should obtain all outstanding medical records pertinent to the claim.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's bilateral hearing loss disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should provide a full description of any effects the bilateral hearing loss disability may have on occupational functioning and daily activities.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



